ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to Claim 12 raised in the office action dated 13 October 2021 would be overcome if the claims dated 14 February 2022 were entered.  
However, a new claim objection would be raised against claim 9 if the claims were entered.

Claim Rejections - 35 USC § 112
The cancellation of Claim 13 and the amendment to Claim 14 would overcome the 112(b) rejection raised in the office action dated 13 October 2021 if the claims were entered.
However, new claim rejections for 112(b) antecedent basis issues would be raised against claims 10, 12 and 14 if the claims were entered.

Response to Arguments
The amendment of claim 13 into claim 9 would
Although the allowable subject matter of claim 13 was incorporated into the independent claim, 112(b) issues with claims 10, 12 and 14 in addition to objections to claim 9 cause the claims to not be in condition for allowance at this time.
Claim 14 appears to be a similar, yet less specific, version of claim 13 and thus the incorporation of Claim 13 into Claim 9, from which Claim 14 depends, has caused 112(b) antecedent basis issues.
If an interview before the next filing would be helpful in clearing up the pending issues with the claims, applicant is invited to contact the examiner at the number below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2022